Citation Nr: 0804696	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in November 2006, 
at which time it was remanded for further development.  The 
matter is now ready for appellate review.  The Board also 
determined that the veteran did not then meet the criteria 
for special monthly compensation on account of being 
housebound.


FINDING OF FACT

The veteran's service-connected disabilities result in the 
need for regular aid and attendance of another person.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(1); 38 C.F.R. §§ 3.102, 
3.350, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Board notes that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating her 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance). In view of the Board's favorable 
decision on this issue, further assistance is unnecessary to 
aid the appellant in substantiating her claim.

Aid and Attendance

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, and etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to her 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

The United States Court of Appeals for Veterans Claims 
(Court) has summarized the regulation as follows:   

First, because the regulation provides 
that the "following" enumerated factors 
"will be accorded consideration," it is 
mandatory for the VA to consider the 
enumerated factors within the regulation. 
Second, because the regulation provides 
that "[i]t is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made," the 
logical inference to be drawn from this 
language, although not explicitly stated, 
is that eligibility requires at least one 
of the enumerated factors be present. 
Third, because the regulation provides 
that "[t]he particular personal function 
which the veteran is unable to perform 
should be considered in connection with 
his or her condition as a whole," the 
logical inference to be drawn from this 
language, again although not explicitly 
stated, is that the "particular personal 
function" refers to the enumerated 
factors.   
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996). 

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling; morbid 
obesity, rated as 60 percent disabling; irritable colon 
syndrome, rated as 10 percent disabling; and residuals of 
laceration of the lower lip, rated as noncompensable.  A 
total rating based upon individual unemployability has been 
in effect from July 9, 2001.

The veteran was initially afforded an aid and attendance 
examination in January 2003.  The examiner noted that the 
veteran was requesting aid and attendance for about two hours 
per day two to three times per week, mainly to assist her 
with household chores and meal preparation.  The examiner 
found that the veteran had quite good function in her upper 
extremities and with minimal adaptation to her home she would 
be able to prepare meals for herself.  He stated that it was 
difficult to assess the need with respect to homemaking but 
believed that she would benefit from some assistance in terms 
of cleaning her house, grocery shopping, etc.  

In her March 2004 substantive appeal, the veteran indicated 
that her condition had worsened from the time of the previous 
examination.

In January 2007, the veteran was afforded a VA examination.  
The examiner noted that the veteran required assistance from 
a VA van driver to get to the appointment.  He noted that she 
was not hospitalized or bedridden. She also did not have 
vision worse than 5/200, bilaterally.

The examiner stated that the veteran was not able to protect 
herself from the hazards/dangers of the daily environment due 
to her morbid obesity.  He noted that she was always 
sedentary and needed assistance to get out of her chair at 
home.  The veteran indicated that her neighbor came in daily 
to help her with some of her activities of daily living 
(ADLs).  The examiner reported that the veteran was more 
depressed, was sleeping, more, was not bathing, and not 
caring for herself as she had been.  He noted that her 
symptoms had increased.  

The examiner observed that the veteran had begun ordering 
meals on wheels.  He noted that the veteran remained inside 
all day.  

Physical examination revealed that the veteran was unable to 
get out of her wheelchair as a result of her morbid obesity.  
Motor examination revealed normal power and tone in the upper 
extremities and in the ankles, hamstrings, and quads.  Hip 
flexors could not be tested as the veteran could not lie 
down.  She could not stand up with her arms crossed.  Deep 
tendon reflexes were 2+ in the biceps, triceps, 
brachioradialis, knees, and ankles.  The toes were downgoing.  
Sensation was intact and the veteran had good vibration and 
position sense in the toes, bilaterally.  Finger to nose and 
finger to thumb tap was done well.  

The examiner noted that the veteran was able to feed herself 
and could fasten her clothing.  She was not able bathe or 
toilet without assistance.  Strength was 4/5 in the lower 
extremities.  The veteran was unable to ambulate with a 
walker.  The examiner stated that the veteran could walk no 
farther than 5 feet without the assistance of another.  

The examiner noted that the veteran was mainly limited by her 
degenerative joint disease and body habitus.  The examiner 
stated that the severe functional limitations were directly 
due to the morbid obesity as a result of her PTSD.  

The examiner concluded that the veteran could not protect 
herself from the dangers of her environment.  The examiner 
elaborated that the veteran's service-connected disabilities 
prevented her from bathing and dressing.  He further reported 
that the veteran was severely incapacitated physically and 
mentally due to her service-connected disabilities.  The 
examiner stated that the veteran needed additional aid and 
attendance.  

In an August 2007 letter, the veteran's sister indicated that 
the veteran was in need of a personal care attendant.  She 
further reported that the veteran was unable to take showers 
without assistance.  The veteran's sister noted that when she 
came to help the veteran she was dirty and smelly.  The 
veteran paid others to cut her lawn and clean her house.  She 
further indicated that the veteran had cancelled medical 
appointments because she had not been able to clean or dress 
herself.  She also noted that the veteran had stayed in bed 
for days due to depression from not being able to clean 
herself.  

The VA examiner has indicated that the veteran could not 
protect herself from the dangers of her environment due to 
her service connected conditions.  He further reported that 
the veteran's service-connected disabilities prevented her 
from bathing and dressing and that she was severely 
incapacitated physically and mentally due to her service-
connected disabilities.  The examiner found that the veteran 
was in need of regular aid and attendance due to service- 
connected disabilities.  The statements by the veteran and 
her sister support the examiner's conclusions

The evidence is in favor of the grant of special monthly 
compensation based on the need for aid and attendance.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted.




____________________________________________
Mark D. Hindi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


